Exhibit 10.2 TIB - THE INDEPENDENT BANKERSBANK PROMISSORY NOTE (Revolving) (Loan No. 91425) June 27, 2016 FOR VALUE RECEIVED, the undersigned, INVESTAR HOLDING CORPORATION ("Maker"), promises to pay to the order of TIB – THE INDEPENDENT BANKERSBANK ("Payee") the maximum principal sum of Twenty Million and No/100 Dollars ($20,000,000.00), or so much thereof as shall be advanced hereunder at orbefore the maturity of this Note, with interest on the unpaid balance outstanding from time to time at the rate or rates specified below, both principal and interest payable as provided below in lawful money of the United States of America at the address of Payee set forth below or at such other place as from time to time may be designated by the holder of this Note.
